In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00074-CV



            CIT PARTNERS, LLC, Appellant

                            V.

      JOHNSON CAPITAL GROUP, INC., Appellee



         On Appeal from the 159th District Court
                Angelina County, Texas
            Trial Court No. CV-00619-11-06




       Before Morriss, C.J., Carter and Moseley, JJ.
           Memorandum Opinion Per Curiam
                                    MEMORANDUM OPINION
        Appellant, CIT Partners, LLC, has filed a motion to dismiss the pending appeal in this

matter. 1 Appellant represents that the parties have reached a full and final settlement and that

appellant no longer desires to prosecute this appeal.

        We grant appellant’s motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                    PER CURIAM



Date Submitted:           November 26, 2013
Date Decided:             November 27, 2013




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2